Citation Nr: 0413394	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service in the Army from 
February 1986 to May 1986, and in the Navy from March 1988 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating decision by the 
Detroit, Michigan, Regional Office (RO) that rated 
appellant's service-connected bilateral pes planus.  A 30 
percent disability rating was ultimately assigned.  That 
rating has been continued by the Nashville, Tennessee, RO, 
which now has custody of the file.  The current appeal stems 
from an appeal for a initial rating.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in November 2003.  A transcript of 
that hearing has been associated with the file.

Review of the record reveals that the veteran, in addition to 
a rating for pes planus, has separately assigned 20 percent 
ratings for screw placement in the 5th metatarsal of each 
foot.  There is no current disagreement or appeal as to these 
separate ratings and the issue herein concerns only the issue 
set forth on the title page.


FINDINGS OF FACT

1.  All pertinent evidence needed to adjudicate this claim 
has been obtained by the RO.

2.  Appellant was granted a disability rating of 30 percent 
for bilateral pes planus for severe bilateral pes planus.  
This rating was effective from the day of the grant of 
service connection.

3.  It is more likely than not that for the appeal period, 
the appellant's bilateral pes planus was manifested by 
symptoms of marked pronation and extreme tenderness of 
plantar surfaces of the feet to palpation, not improved by 
orthopedic shoes or appliances.  This more nearly 
approximates pronounced bilateral pes planus.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for an initial rating of 50 percent, 
but no more, for bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.71a, 
Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the original rating decisions of 
December 1995 (not service connected), April 1999 (service 
connected but not compensable) and October 1999 (30 percent 
disabling), the Statement of the Case (SOC) in October 1999, 
and the Supplemental Statement of the Case (SSOC) in June 
2003 all listed the evidence on file that had been considered 
in formulation of those decisions.  RO sent appellant a VCAA 
duty-to-assist letter in May 2003 during the pendancy of this 
appeal.  The Board also notes that the Chairman of the Travel 
Board in November 2003 advised appellant of the provisions of 
the VCAA and invited him to identify or provide any 
additional evidence or arguments in support of his claim (in 
essence, to "give us all you've got") and appellant 
responded that as far as he knows VA now has all the evidence 
available.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect his 
claim for service connection. The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.  This is especially in true of the 
grant of the maximum schedular rating assigned herein.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA medical records.  Appellant was afforded VA medical 
examinations in June 1995, May 1997, February 1999, August 
1999, July 2002, and March 2003.  Appellant was afforded a 
hearing before the Travel Board in November 2003 in which to 
present evidence and arguments in support of his claim.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  Further, if there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  The Board will accordingly adjudicate the 
issue, since doing so poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

A rating decision in April 1999 granted service connection 
for bilateral pes planus but found the condition to be 
noncompensable (0 percent disabling).  A subsequent rating 
decision in October 1999 increased the rating to 30 percent 
disabling, effective January 21, 1995.  
  
Since appellant is challenging an original disability rating, 
the Board must consider the entire file and determine whether 
"staged ratings" are appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Service medical records show that appellant was treated for a 
number of foot problems while in service, including tailor's 
bunion right foot, exostosis fifth metatarsal right foot, and 
hammer toe fifth toe right foot.  In July 1991 appellant 
underwent a left fifth metatarsal osteotomy with screw 
fixation, left fifth toe arthropathy, and left fifth 
metatarsal exostectomy.  In February 1992 appellant underwent 
a right fifth metatarsal osteotomy with screw fixation, right 
fifth metatarsal exostectomy, and right fifth toe 
arthroplasty.  Appellant was placed on temporary limited duty 
for symptomatic tailor's bunion, post surgical, from October 
1991 to August 1993.  Appellant was reviewed for retention in 
service by a Medical Board in December 1994 due to a number 
of physical disorders, including foot problems.  The Medical 
Board's podiatric notes recorded appellant's surgical 
history.  Appellant reported an aching pain in both feet and 
an inability to stand for long periods, or to run without 
pain.  Pes planus and excessive pronation with extensor 
substitution were noted in the gait cycle.  The podiatric 
evaluator recommended discharge from active duty, since 
diffuse pain in both feet rendered appellant incapable of 
performing his duties.  Appellant was subsequently discharged 
from service; the primary reason cited for appellant's 
discharge was retropatellar pain syndrome of the knees.  
There is no separation physical examination on file.   

Appellant underwent a VA medical examination in June 1995, 
five months after his discharge from service.  The examiner 
was a VA physician.  Appellant reported a history of 
bilateral pes planus, bilateral exostoses, and bilateral 
plantar fasciitis.  Appellant stated that arch supports 
provide no relief.  Appellant stated that his surgeries in 
service have provided little relief, and that since his 
surgeries his toes do not touch the ground when he stands.  
Examination of the feet revealed surgical scars medially on 
both feet.  The arches were tender to palpation.  There was 
no appreciable hallus valgus or pes planus.  The examiner 
specifically recorded "flat feet not found."

The file contains a letter dated November 1996 from Dr. 
D.C.L., a podiatrist in private practice.  Dr. D.C.L. notes a 
service history of the following foot problems: bilateral pes 
planus valgus, post surgical correction for splay foot, left 
leg shorter than right leg, chronic bilateral plantar 
fasciitis, and bilateral periostitis.  Dr. D.C.L. conducted a 
physical examination and noted the results.  Dr. D.C.L. 
recorded diagnoses as follows: (1) bilateral pes planus 
valgus deformity; (2) functional short leg syndrome; (3) 
chronic bilateral plantar fasciitis; (4) chronic residual 
foot pain, status post surgery bilateral fifth metatarsal; 
(5) contracted bilateral extensor hallux longus.  Dr. D.C.L. 
stated that these symptoms are chronic, will worsen with age, 
are increased with prolonged standing and walking, and may be 
contained through orthotics and reduced activity.  The Board 
notes that, per an outpatient clinical note dated March 1997, 
appellant at one time worked for Dr. D.C.L.

Appellant underwent a VA medical examination in May 1997 for 
complaints of foot cramping and fatigue.  The examiner was a 
VA podiatrist.  The examiner noted a history of pes planus 
and foot surgery.  The examiner observed that appellant 
pronated on the gait cycle.  The examiner's impression was 
bilateral flexible pes planus valgo among other conditions, 
all of which in aggregate caused chronic foot fatigue.  The 
examiner opined that appellant would benefit from orthotics.

An undated letter on file from Dr. D.C.L., received by VA in 
December 1998, noted appellant's history of acquired pes 
planus valgus, plantar fasciitis, and open reduction with 
internal screw fixation of bilateral fifth metatarsals.  Dr. 
D.C.L. noted that appellant continues to have significant 
pain in feet, legs, and ankles.  Appellant's symptoms 
included cramping of the feet, plantar fasciitis, jamming of 
the first metatarsal joint, medial arch soreness, lateral 
foot burning, calf pain, peroneal tendonitis, dorsal shin 
splints, medical leg fatigue, and lesser metatarsal-
phalangeal range of motion with pain exhibited upon range of 
motion.  Symptoms were not alleviated with use of orthotic 
devices.  Dr. D.C.L. conducted a physical examination and 
recorded the results.  He noted severe weakness affecting the 
tibialis anterior and posterior muscles, which creates a 
fatigued subtalor joint and results in arch collapse.  The 
pes plano valgus deformity was uncontrolled by orthotic 
devices, causing destabilization of the foot.  Dr. D.C.L. 
opined that the symptoms will progressively worsen, that they 
greatly limit appellant's daily activity, and that 
accommodations to these symptoms may affect appellant's 
employability.

Appellant underwent a VA medical examination in February 
1999.  The examiner was a VA physician.  Appellant informed 
the examiner that he must limit activity to avoid pain, and 
that he treats his condition with pain medication.  The 
problem had its onset in service and has become progressively 
worse.  The examiner recorded that appellant walked with a 
normal heel-to-toe gait and could tiptoe without complaint.  
Examination showed mildly flat feet bilaterally, with the 
right heel mildly inverted.  There was broadening of the 
forefoot on both sides, and evidence of surgery bilaterally.  
Both ankles showed full range of motion, and appellant's legs 
were well developed and of equal length.  X-rays of both feet 
were normal.  The diagnosis was status post bunionette 
surgery both feet, mild flat feet, and normal leg length 
bilaterally.

Appellant underwent a VA medical examination in August 1999.  
The examiner was a VA podiatrist.  The examiner recorded 
appellant's history of foot disorders.  Appellant reported 
current symptoms of burning and cramping of the arches 
bilaterally on ambulation, even for short distances.  
Appellant complained of constant soreness on the outside of 
both feet when weight bearing and a dull pain in the first 
metacarpophalangeal joint bilaterally (right greater than 
left) sporadically throughout the day.  Appellant reported a 
sharp heel pain on the bottoms of his feet on rising in the 
morning, greater in the right than the left, which subsides 
with activity.  Appellant reported that his legs and feet 
fatigue very quickly with activity.  Appellant reported that 
the constant foot pain limits his activities and has caused 
him to lose three jobs.  Appellant used orthotics in his 
tennis shoes but not his dress shoes.  On physical 
examination, appellant was found to have loss of muscle 
strength in the legs and limited range of motion in the 
ankles.  There was pain to palpation in the feet.  
Appellant's left leg was noted as shorter than the right leg.  
The left medial arch was collapsed and the foot was severely 
pronated.  X-rays revealed severely pronated feet indicative 
of pes planus.  The examiner opined that appellant's foot 
pain is secondary to his acquired pes planus deformities, 
except hypertonicity of the anterior muscle groups, 
correlates well with the pathology that develops from chronic 
severely pronated flat feet.   

Appellant received a medical examination by the Tennessee 
Disability Determination Service in July 2000.  The examiner 
noted appellant's medical history, including foot problems.  
Physical examination showed limited range of ankle motion, 
surgical scars on the lateral aspects of both feet, and left 
leg shorter than right leg.  Appellant was able to tandem 
walk without difficulty but had severe difficulty heel 
walking due to the decreased flexion of his ankles.  
Appellant was unable to toe walk.  The examiner noted that 
appellant walks with an abnormal gait, with toes flexed 
upward at all times; appellant also does not carry through 
with normal flexion when walking.  The examiner also noted 
that appellant has flat feet.  The examiner opined that 
appellant would be capable of occasionally lifting 15 pounds 
while seated and frequently carry 10 pounds.  The examiner 
also opined that appellant could stand for 6 hours during the 
average day and sit for 6 hours during the average day, but 
would need to change positions from standing to sitting 
approximately every 10 to 15 minutes.

Appellant underwent a VA medical examination in July 2002.  
The examiner reviewed appellant's C-file and recorded 
appellant's medical history.  Appellant reported current 
symptoms of numbness in the dorsal area of the foot close to 
the navicular, as well as pain.  Appellant complained of 
weakness, lack of endurance, and inability to dorsiflex his 
toes bilaterally.  The pain and numbness subside when 
appellant is at rest.  Appellant currently takes pain 
medication.  During flare-up, the level of pain is 9 out of 
10 depending on the activity.  The pain lasts for 5 to 6 
hours and levels off.  Any level of activity precipitates 
symptoms, while sitting with feet elevated alleviates 
symptoms.  Appellant has not used othotics for years.  On 
examination, appellant's toes were contracted inward and did 
not touch the floor.  There was some tenderness to palpation.  
Appellant could not walk on his toes and had difficulty 
walking on his heels.  Appellant was observed to limp on the 
left.  There is slight valgus of the ankles when patient 
walks, and his arches fall when walking.  

VA X-rays of the feet in July 2002 showed that the 
osteotomies were well-healed, with screws still in place.  
There was no significant hallux valgus or metatarsus varus 
deformity.  The arch of the foot was somewhat flattened 
bilaterally, but there was no bony abnormality.

Appellant underwent a VA electromyogram (EMG) in August 2002 
in conjunction with his reported symptoms of numbness in the 
feet and legs.  The EMG results were normal.

Appellant underwent a VA medical examination in March 2003.  
The examiner was a Certified Registered Nurse Practitioner.  
The examiner reviewed appellant's C-file and prior medical 
record.  The examiner noted appellant's previous medical 
history of foot problems.  Appellant reported current 
symptoms of pain, weakness, and lots of numbness at the 
dorsal area of the feet close to the navicular, mostly in the 
left foot.  Appellant was unable to dorsiflex the toes 
bilaterally and had a continued lack of endurance.  Appellant 
was treating the symptoms with pain medication.  Pain was a 
constant level of 9 to 10 out of 10, but increased in 
severity with any activities requiring use of the lower 
extremities.  Symptoms were alleviated by sitting, elevating 
the feet, and occasionally using medication.  Appellant had 
orthotics in the past but ceased using them.  There have been 
no episodes of dislocation or recurrent subluxation.  On 
physical examination, appellant showed limited range of 
motion.  He complained of pain and discomfort during 
inversion and eversion.  There was tenderness to palpation of 
the dorsal, close to the navicular, bilaterally.  Numbness 
was worse in the left.  Appellant presented objective 
evidence of painful motion by grimacing and moaning.  
Appellant was unable to walk on his toes and was able to 
heel-walk with difficulty.  There were no constitutional 
symptoms of inflammatory arthritis.  X-rays of the feet 
revealed an abnormality limited to the fifth toe including he 
metatarsal bone bilaterally; the remainder of the bony 
structures of the foot appeared normal and well mineralized, 
and the arch was normal.  Screws from the osteotomies to both 
feet were still in place. 

Appellant testified before the Travel Board in November 2003.  
Appellant testified that he has been told that his condition 
will worsen and that the only way to reduce pain is to reduce 
his level of activity (T-3).  Appellant takes an anti-
inflammatory drug to control inflammation, two to three times 
per day (T-3).  Appellant is currently unable to do prolonged 
walking and must have someone else do his yard work (T-4).  
Appellant had orthotics until they wore out last year, but 
intends to be fitted for new orthotics when insurance funds 
become available (T-4).  Appellant receives treatment at VA 
approximately twice per year; he is not currently being 
treated at private (non-VA) medical facilities because he 
does not have insurance (T-5).  Appellant believes that the 
VA medical examination he received in March 2003 was 
insufficient and contrary to the earlier evaluation by Dr. 
D.C.L. (T-6).  Appellant believes that evidence submitted by 
Dr. D.C.L. and by a previous VA podiatrist support a 
disability rating of 50 percent, whereas the recent 
evaluation by a VA "physician's assistant" supported a 
lower rating (T-7); appellant finds it odd that VA is 
apparently placing more weight on the opinion of a 
physician's assistant than on the contrary opinions of two 
podiatrists (T-13).  Appellant testified that his condition 
has remained pretty much the same since his rating (T-7).  
Appellant currently notices difficulty sitting for long-
distance driving and walking long distances between classes 
(T-7).  Appellant has difficulty at work with prolonged 
standing, but his employer allows him to take breaks to sit 
down when his feet begin to fall asleep and tingle (T-8).  
Appellant was last seen by a non-VA medical practitioner 
approximately two years ago (T-8).  Appellant is not aware 
that he has ever been diagnosed with arthritis (T-9).  
Appellant wears shoes at all times, since he was informed 
that constantly wearing shoes will slow the progression of 
the condition (T-10, T-11).  Appellant does not undergo 
physical therapy for his foot condition, having been told 
that the only way to alleviate the condition is to get off 
his feet (T-11).  Appellant estimates that he can walk for 
approximately 10 to 15 minutes before he would have to sit 
down (T-11).  Appellant believes that VA now has all the 
evidence available in support of his claim (T-12).                 
  
III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, appellant's disabling condition pes planus falls 
squarely under Diagnosis Code 5276 ("flatfoot, acquired"), 
so rating by analogy is not necessary or appropriate.

Under Diagnosis Code 5276, the criteria for a disability 
rating of 30 percent (appellant's current rating) are as 
follows: severe acquired flat foot: objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  The criteria for a 
disability rating of 50 percent (the highest available) are 
as follows: pronounced flat foot: marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.   
38 C.F.R. § 4.71a, Diagnosis Code 5276 (2003).  These 
criteria have not changed since the original disability 
rating in October 1999.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Applying the criteria of Diagnosis Code 5276 to the instant 
claim, the Board finds that appellant's disability at the 
time of the original rating in October 1999 more nearly 
approximated the criteria of the higher (50 percent) 
disability rating than the lower (30 percent) disability 
rating that was assigned.  The VA medical examiner in 
February 1999 found "mild pes planus" but there are two 
contradictory opinions.  First, there is the opinion of Dr. 
D.C.L. (undated, but of record as of December 1998), which 
documented severe pes planus manifested by pain and cramping 
in the plantar fascia unrelieved by orthotics.  Second, there 
is the opinion of a VA podiatrist in August 1999 who 
documented chronic and severely pronated flat feet manifested 
by pain to palpation of the medial band of the plantar fascia 
bilaterally and pain to palpation of the lateral prominences 
of both feet; the VA podiatrist opined that the pes planus 
caused a number of secondary disorders in the lower 
extremities.  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App., 429, 433 (1995).  In this case, the Board 
finds that the opinions of two podiatrists are more complete 
and persuasive than the opinion of one physician whose 
orthopedic specialty is not identified.  

Furthermore, when those examinations are coupled with the 
findings of the more recent examinations, it is concluded 
that pronounced foot impairment is more likely shown.  In 
that regard, significant pain has been reported, resulting in 
evidence of functional impairment that the Board considers to 
be contemplated in the increased rating herein assigned.  
These more recent findings, combined with the musculature 
changes noted more nearly approximate the next higher rating.

While the described symptoms do not meet the criteria for the 
higher rating in every particular, the symptoms in aggregate 
appear to more nearly approximate the higher rating than the 
lower.  Appellant's symptoms included marked pronation, 
extreme tenderness of the plantar surfaces of the feet to 
palpation, and no improvement by orthotics, which fulfills 
three of the five criteria for the higher rating.  The higher 
rating is therefore appropriate.         

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnosis codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, there is no other diagnosis code that would be either 
more appropriate of more beneficial to the appellant.  Also, 
appellant has not been diagnosed with arthritis, so separate 
rating for arthritis is not available.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2003).  However, this decision by the Board grants appellant 
the highest rating available for this disability, and DeLuca 
is not applicable for a higher rating in a situation where 
the veteran is already receiving the maximum disability for a 
given condition.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As noted, functional limitation has been 
contemplated in the increase assigned.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There is no 
indication of record that extraschedular evaluation is 
appropriate in this case, since appellant's testimony does 
not establish that his disability causes a "marked" 
interference with his employment, or that he has undergone 
frequent periods of hospitalization.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate those supporting the higher rating.  
For this reason, with resolution of reasonable doubt in the 
appellant's favor, a 50 percent rating, but no more, is 
warranted for the bilateral pes planus.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 50 percent disabling, but no more, for 
bilateral pes planus is granted, subject to the law and 
regulations governing the award of monetary benefits. 


	                      
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



